Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 	
DETAILED ACTION
1.	This office action is in response to the communication dated 9/2/2021.

2.	Claims 1-20 are allowed. 

3.    The present application is being examined under the pre-AIA  first to invent provisions with respect to 35 U.S.C. 102, 35 U.S.C. 103, and 35 U.S.C. 112. Because the instant application is a reissue application filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

4.    Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,135,799 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.


5.    Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

6.    Applicant is reminded that the maximum term of the original patent is fixed at the time the patent is granted. While the term may be subsequently shortened, e.g., through the filing of a terminal disclaimer, it cannot be extended through the filing of a reissue. Accordingly, a deletion in a reissue application of an earlier-obtained benefit claim under 35 U.S.C. 120 will not operate to lengthen the term of the patent to be reissued (see MPEP 1405).

Response to Amendment
7.	The amendment filed 9/2/2021 has been considered.
	a)	The objection to the specification has been withdrawn.
	b)	The 112, 2nd rejections of claims 5, 10-18 have been withdrawn based on the claims amendment.

Allowable Subject Matter
s 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The prior art of record fail to anticipate or render obvious the limitation “deleting the document from the working memory device in response to receiving a confirmation of receipt of the document from the remote system; determining, after deleting the document, that a second action involves the document” (claims 1, 10 and 19).
	Claims 2-9, 11-18 and 20 depend on claims 1, 10 and 19 and are allowed by the same rationale applied against claims 1, 10 and 19. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Dieu Nguyen whose telephone number is (571) 272-3873. The examiner can normally be reached on 8:30am-5:00pm, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Fuelling can be reached at (571) 270-1367. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
Signed:
/MINH DIEU NGUYEN/
Primary Examiner, Art Unit 3992

Conferees:
/MATTHEW E HENEGHAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992